Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13, 18, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kipke et al. (US 5,487,662).
Kipke shows a dental tray system comprising a dental tray having a body having at least one channel for receiving a quantity of photocurable dental material (Fig. 5-7 for instance), and a light conductor (150 and portion between 150 and light source), and a light engine having at least one battery and at least one light source (154), wherein the light source is capable of connecting to the dental tray such that the light source is optically coupled to the light conductor (), and wherein the conductor extends along the body and oriented toward internal and external portion of a dental arch to allow for adequate curing of the dental material in the body and the dental material that overflows outside the body (conductor is shown at the occlusal area of the tray allowing for direction of light on both sides of the teeth to fully cure the impression material), the light conductor includes a light pipe .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kipke.
Kipke discloses the device as previously described above, but fails to show a liner that is pre-filled with photocurable dental material placed into the channel.  The Office takes official notice that use of liners of impression material are well known in the art such as for improving reusability of the trays or for limiting adhesion between the dentition and impression material.

Response to Arguments
The common knowledge or well-known in the art statement from the previous rejection is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. 
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that Kipke does not show a light pipe that is sandwiched between an upper and lower portion of the body that are integrally connected so they will not separate, however Fig. 6-7 and the supporting specification show this configuration as detailed above.  It is unclear why Kipke is believed to not show this new claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772